Citation Nr: 1646824	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970; he died in February 2014.  The appellant is the custodian of his children.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent.  The Veteran disagreed with the rating assigned.  In September 2014, the Board remanded this matter for additional development.  [The September 2014 Board decision also denied an increased rating for bilateral hearing loss.]  The RO has effectively substituted the appellant (as custodian of the Veteran's children) for the Veteran with respect to the claim seeking an increased rating for PTSD.

A July 2014 rating decision granted service connection for the cause of the Veteran's death.


FINDING OF FACT

The Veteran's PTSD is reasonably shown to have been manifested throughout by symptoms producing occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms was not shown.


CONCLUSION OF LAW

A 70 percent (but no higher) rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (Code) 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged. 

The Veteran's VA medical records have been secured.  He was afforded adequate VA examination to assess the severity of his PTSD.  An October 2014 letter to the appellant, sent pursuant to the Board's July 2015 remand, asked her to provide pertinent information concerning any treatment the Veteran may have received for his psychiatric disability from 2011 until his death in 2014.  She did not respond.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On November 2010 VA psychiatric examination, the Veteran stated he was not very social, and liked to stay home.  He said he had recently started VA treatment.  The examiner noted that the Veteran's PTSD symptoms were ongoing and moderate to severe.  Mental status evaluation found that he was clean and casually dressed.  He was restless and tense, but cooperative.  His mood was anxious and agitated.  Attention was intact.  He was unable to perform serial 7's.  He was oriented to person, place and time.  Thought processes were unremarkable.  He reported transient suicidal ideation.  There were no delusions.  He stated he had a sleep impairment.  He was very hypervigilant.  No hallucinations or inappropriate behavior was noted.  He had no panic attacks or homicidal thoughts.  Regarding suicidal ideation, the Veteran stated such thoughts were fleeting without current urge or intent.  He had fair impulse control.  There were no episodes of violence.  He was able to maintain personal hygiene.  His remote memory was normal, but recent and immediate memory were mildly impaired.  He indicated that he had retired in 2002 because he could not handle it anymore.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  The examiner stated that there was no total occupational and social impairment due to PTSD, but signs and symptoms of PTSD resulted in deficiencies in judgement, thinking, family, work, mood or school.  It was noted that the Veteran's severe hypervigilance contributed to his going out at night with a flashlight in reaction to real or imagined noise.  He had frequent distressing trauma recollections, and his stress problems contributed to his early retirement.  His mood was irritable and anxious.

VA outpatient treatment records show that in September 2010, the Veteran was referred to the mental health clinic by his primary care provider due to a positive suicide screen.  He endorsed hypervigilance, exaggerated startle, social uneasiness, avoidance, sleep disturbance and occasional nightmares.  His wife stated that he had been involved in an automobile accident one month earlier and did not speak for two days.  She said he practically stopped functioning.  The Veteran admitted to passive suicidal ideation during that time, but had no specific plans.  On mental status evaluation, he was well-groomed and casually dressed.  His mood was anxious and tense, and his affect was congruent to mood.  He denied hallucinations.  Insight and judgment were fair.  He was oriented times four.  His attention and concentration were fair.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  The GAF score was 50.  When seen the next month, he stated he was sleeping six to seven hours a night.  He denied suicidal or homicidal ideation and that he had not had any episodes of withdrawal.  On mental status evaluation, he was well-groomed.  His behavior was defensive and somewhat sarcastic.  His mood was anxious, tense and discontented.  His affect was congruent to mood.  There were no hallucinations.  Insight and judgment were fair, and his memory was within normal limits.  He was oriented times four.  He denied suicidal or homicidal ideation.  The GAF score was 50.  

In November 2010, the Veteran stated he had good and bad days.  Mental status evaluation showed he was fairly groomed.  He was calm and cooperative.  His mood was OK and affect was mood congruent.  His thought processes were organized and goal-directed.  He denied suicidal or homicidal ideation.  There were no psychotic features.  He was alert and oriented.  The diagnosis was PTSD, and the GAF score was 52.  In December 2010, the Veteran stated he was not doing well with the change in medication.  He felt lost and confused.  He reported a sharp decline in attention and concentration.  Similar findings were recorded on mental status evaluation.  The GAF score was 50.

Additional VA outpatient treatment records show that in March 2011, the Veteran continued to feel down, with low energy, dreams and nightmares of war.  On mental status evaluation, he was fairly groomed.  His mood was depressed and affect was mood congruent.  Thought processes were organized and goal-directed.  He denied suicidal or homicidal ideation.  No psychotic features were noted.  His concentration was intact, and he was alert and oriented.  Insight and judgment were intact.  The diagnosis was PTSD, and the GAF score was 50.  There were similar findings in May 2011, when the GAF score was 52.  

In January 2012, R.B. stated that she had lived with the Veteran for five years and that he only dressed well for VA examinations since she chose his clothing and told him to shower.  She said he never wanted to be in a crowd and that he constantly roamed the house.  

VA outpatient treatment records show that in October 2013, the Veteran stated that he was on psychiatric medication from a private provider, but was not very compliant.  He became irritated and started arguing when the examiner attempted to explain the benefits of taking the medications as prescribed.  He stated his symptoms included infrequent irritability and insomnia and nightmares about once a week.  He said his mood was "pretty good" and there was no anhedonia.  It was noted he had remarried two months earlier.  He had very limited activities.  The Veteran complained of having had memory problems for years.  On mental status evaluation, the Veteran was disheveled.  He was mostly cooperative with fair eye contact.  Orientation was intact times four.  His speech was verbose, but with normal rate, tone and volume.  Thought process were circumstantial at times, but could be redirected.  Thought contact was appropriate.  He denied suicidal or homicidal ideation.  There were no audio or visual hallucinations.  No delusions were elicited.  His mood was ok, and his affect broad.  Cognition was slowed, and insight and judgment were limited.  The diagnoses were PTSD and cognitive disorder, not otherwise specified.  The GAF score was 60.  

The Veteran's death certificate shows that he died in February 2014 of cerebral trauma due to a gunshot wound to the head.  The manner of death was noted to be suicide.

In April 2014, the appellant wrote that the Veteran was mentally unsound for a period prior to his death.  She stated that everyone in close contact with him noticed a big difference in his behavior.  He refused mental health counseling of any kind.  

A VA psychologist reviewed the Veteran's records in July 2014.  He stated that the Veteran did not have a history of psychiatric hospitalizations and that there was no evidence in the record of previous suicidal ideation or suicidal behavior.  The psychologist noted the April 2014 statement by the appellant, and that other letters from family members, including the Veteran's children, indicated he had undergone substantial negative changes, including extreme emotional distancing, very poor sleep habits, increased isolation (including forced isolation of his children), less empathy and caring behaviors, hypervigilance, anger, and little enjoyment etc.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. United States Court of Appeals for Veterans Claims noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the GAF scale).  Inasmuch as this appeal arose prior to such revision, the Veteran is entitled to consideration of the GAF scores assigned.]

It is reasonably shown that throughout the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.  A November 2010 VA psychiatric examiner found that the Veteran had suicidal ideation (albeit without current intent); he was anxious and agitated.  While he was clean and casually dressed, his companion later explained that was only because when he was seen by VA she forced him to first shower and dress [right].  The examiner characterized the PTSD symptoms as moderate to severe, and found that symptoms of PTSD had resulted in deficiencies in judgment, thinking, family and work (i.e., most areas), and that hypervigilance was severe.  When he was seen in October 2013, he presented disheveled .  Notably, in the latter part of the evaluation period he was noncompliant with his treatment regimen.  While the symptoms apparently waxed and waned, and GAF scores ranged from 50 to 60 (connoting severe to moderate symptoms), serious occupational and social impairment was shown both at the beginning and at the end.  The earliest GAF score noted in the evaluation period was 50, and the Veteran's death by suicide clearly reflects more serious terminal disablement.  A distinct period of improved symptoms and impairment is not shown, and a 70 percent rating for PTSD is warranted throughout.  

The Veteran's PTSD is not shown to have had manifestations productive of total occupational and social impairment (so as to warrant a 100 percent schedular rating).  The Board acknowledges that the Veteran committed suicide in February 2014.  There is some evidence in the record that a private provider was prescribing psychotropic medication, but the appellant did not respond to VA's request for authorization for records of such treatment to be secured.  [She submitted a statement to the effect that he had refused to seek treatment.]  There is no indication in the record of persistent delusions or hallucinations, inappropriate behavior or intermittent inability to perform activities of daily living (notwithstanding the reported lapses of attention to hygiene and grooming).  Accordingly, a schedular 100 percent rating is not warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's PTSD are encompassed by the criteria for the 70 percent schedular rating now assigned.  The appellant has not specifically alleged any functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, it has not been specifically alleged that the Veteran's PTSD prevented him from being gainfully employed.  He was retired (and not seeking employment).  While a VA provider indicated that the Veteran's PTSD caused deficiencies in work, the provider did not state that PTSD rendered him unemployable.  The matter of entitlement to a total disability rating based on individual unemployability has not been raised by the record in the context of the instant claim.  .  


ORDER

A 70 percent (but no higher) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


